Exhibit 99 ITEM 6.SELECTED FINANCIAL DATA We derived the summary consolidated financial data presented below from our audited consolidated financial statements and the notes thereto for the years indicated.You should read the summary financial data presented below together with the audited consolidated financial statements and notes thereto included within this document.Amounts for all periods presented have been adjusted for discontinued operations.The summary consolidated financial data presented below also reflects retrospective adjustments associated with new accounting pronouncements that became effective for us on December 29, 2008—specifically, Statement of Financial Accounting Standards
